DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 10/6/2022.
Claims 1-20 are pending and are rejected.
Claims 1, 7, and 13 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey (US20170330105) in view of Gabel (US20150100943) and further in view of Lee (US 20200265356 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As to claim 1, Lindsey teaches a computer-implementable method for cognitive information processing (¶0034 implement  method cognitive, information processing system) comprising:
 receiving data from a plurality of data sources (¶0104 receiving one or more sets of data from one or more sourcing agents);
processing the data from the plurality of data sources (¶0044 multiple data sources; ¶0060 process data; ¶0124 plurality of data sources) to provide cognitively processed insights via an (¶0038 augmenting  intelligence, deliver actionable insights through the implementation of cognitive application; ¶0043 cognitive insight provided) the augmented intelligence system executing on a hardware processor of an information processing system (¶0032 instructions which execute on the computer; ¶0033  executable instructions for implementing, systems by hardware; ¶0037 artificial intelligence, cognitive systems; ¶0038 augmenting  intelligence) the augmented intelligence system and the information processing system providing a cognitive computing function (¶0038 augmenting intelligence; ¶0039 cognitive applications providing a data; ¶0112 provide access to various cognitive cloud infrastructure operations), the cognitive computing function generating an associated cognitive insight (¶0041, fig. 2 the cognitive inference and learning system (CILS) is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 (cognitive computing function) to generate cognitive insights);
performing an explainability with recourse operation, (¶0038 insights, data interpretive applications; ¶0063 decision making, by proactively providing trusted advice; offers recommendations) and, 
providing the cognitively processed insights to a destination (¶0118 provide cognitive insights, such as destinations) the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights (¶0065  cognitive engine (with) destination agents; ¶0070 cognitive platform, applications; cognitive insight; destination agents; ¶0350 cognitive application platform is implemented to interact with cognitive insight).
Although Lindsey teaches the method recited above, wherein Lindsey fails to expressly teach the explainability with recourse operation providing an assurance explanation regarding the cognitive computing function, 8.	the explainability with recourse operation comprising an explainability operation, the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function.
Gabel, however discloses, the explainability with recourse operation providing an assurance explanation regarding the cognitive computing function (¶0030 cognitive architecture system; ¶0084 explain interpretations; ¶0120 assurance  process implemented).
Thus given the teaching of Gabel it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Gabel and Lindsey for providing assured interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for a natural language processor to interpret user input. (See Gabel para 0047) 
Gabel and Lindsey do not explicitly teach
the explainability with recourse operation comprising an explainability operation, the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function.
Lee teaches
the explainability with recourse operation comprising an explainability operation, the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function ([0064] the IndeX module is configured to monitor the state of an algorithm as it runs. For example, this module may capture actual values of all variables being used or generated during the code's run; [0074] it also tracks usages of both data and algorithm and recommends other data sets and algorithms that could be beneficial to the user's analysis; [0075] the CognoMega dashboard includes relationship visualizations and drill-down capabilities for key constraints and other data associated with business objectives accessible from various front-end tools deployed within an organization; [0099] the gathered data including captured inputs, outputs, values of key constraints, or metadata pertaining to execution of the algorithm are recorded in an index record).  Examiner’s note: the captured relationships of input/output, values of the key constraints, metadata associated with the AL algorithm correspond to the “explanation operation” and the relationship information corresponds to “cognitive insights”.  Generation and display of this relationship information related to the decision output corresponds to “the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function.”).
Thus given the teaching of Lee, it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Gabel, Lindsey, and Lee for providing assured interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated for improving governance of artificial intelligence algorithms or applications executing in computing environments of an organization. 
	
As to claim 2, the combination of Lindsey, Gabel, and Lee teach the method of claim 1, wherein Lindsey further teaches the method of claim 1, wherein:  the explainability with recourse operation is performed via an explainability engine, the explainability engine being implemented within the augmented intelligence system, the augmented intelligence system comprising a cognitive process foundation (¶0038 cognitive applications (with) augmenting intelligence; ¶0052 provides learned knowledge via a feedback from the presentation of cognitive insight streams and recommendations). 

As to claim 3, the combination of Lindsey, Gabel, and Lee teach the method of claim 1, wherein Gabel further teaches The method of claim 2, wherein:  the cognitive process foundation performs an augmented intelligence assurance operation (¶0030 cognitive architecture system; ¶0084 explain interpretations; ¶0120 assurance  process implemented).
Thus given the teaching of Gabel it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Gabel, Lee, and Lindsey for providing assured interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for utilizing a training platform to compare outputs. (See Gabel para 0055)

As to claim 7, Lindsey teaches a system comprising:  a hardware processor;  a data bus coupled to the hardware processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus (¶0027 computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device; ¶0033 hardware-based system; ¶0034 system memory is interconnected to one or more buses) the computer program code interacting with a plurality of computer operations and comprising instructions executable by the hardware processor (¶0033 hardware-based system and computer program products comprises one or more executable instructions) and configured for:  
receiving data from a plurality of data sources (¶0104 receiving one or more sets of data from one or more sourcing agents);  
processing the data from the plurality of data sources (¶0044 multiple data sources; ¶0060 process data; ¶0124 plurality of data sources) to provide cognitively processed insights via an augmented intelligence system (¶0038 augmenting  intelligence, deliver actionable insights through the implementation of cognitive application; ¶0043 cognitive insight provided) the augmented intelligence system executing on a hardware processor of an information processing system (¶0032 instructions which execute on the computer; ¶0033 executable instructions for implementing, systems by hardware; ¶0037 artificial intelligence, cognitive systems; ¶0038 augmenting  intelligence) the augmented intelligence system and the information processing system providing a cognitive computing function (¶0038 augmenting intelligence; ¶0039 cognitive applications providing a data; ¶0112 provide access to various cognitive cloud infrastructure operations), the cognitive computing function generating an associated cognitive insight (¶0041, fig. 2 the cognitive inference and learning system (CILS) is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 (cognitive computing function) to generate cognitive insights);
performing an explainability with recourse operation (¶0038 insights, data interpretive applications; ¶0063 decision making, by proactively providing trusted advice; offers recommendations); and
providing the cognitively processed insights to a destination (¶0118 provide cognitive insights, such as destinations) the destination comprising a cognitive application, the cognitive application enabling  a user to interact with the cognitive insights (¶0065 cognitive engine (with) destination agents; ¶0070 cognitive platform, applications; cognitive insight; destination agents; ¶0350 cognitive application platform is implemented to interact with cognitive insight).
Although Lindsey teaches the method recited above, wherein Lindsey fails to expressly teach the explainability with recourse operation providing an assurance explanation regarding the cognitive computing function.
Gabel, however discloses, the explainability with recourse operation providing an assurance explanation regarding the cognitive computing function (¶0030 cognitive architecture system; ¶0084 explain interpretations; ¶0120 assurance  process implemented).
Thus given the teaching of Gabel it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Gabel and Lindsey for providing assured interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for trainable decision process via  machine learning. (See Gabel para 0219)
Gabel and Lindsey do not explicitly teach
the explainability with recourse operation comprising an explainability operation, the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function.
Lee teaches
the explainability with recourse operation comprising an explainability operation, the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function ([0064] the IndeX module is configured to monitor the state of an algorithm as it runs. For example, this module may capture actual values of all variables being used or generated during the code's run; [0074] it also tracks usages of both data and algorithm and recommends other data sets and algorithms that could be beneficial to the user's analysis; [0075] the CognoMega dashboard includes relationship visualizations and drill-down capabilities for key constraints and other data associated with business objectives accessible from various front-end tools deployed within an organization; [0099] the gathered data including captured inputs, outputs, values of key constraints, or metadata pertaining to execution of the algorithm are recorded in an index record).  Examiner’s note: the captured relationships of input/output, values of the key constraints, metadata associated with the AL algorithm correspond to the “explanation operation” and the relationship information corresponds to “cognitive insights”.  Generation and display of this relationship information related to the decision output corresponds to “the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function.”).
Thus given the teaching of Lee, it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Gabel, Lindsey, and Lee for providing assured interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated for improving governance of artificial intelligence algorithms or applications executing in computing environments of an organization.

As to claim 8, the combination of Lindsey, Gabel, and Lee teach the system of claim 7, wherein Lindsey further teaches the system of claim 7, wherein:  the explainability with recourse operation is performed via an explainability engine, the explainability engine being implemented within the augmented intelligence system, the augmented intelligence system comprising a cognitive process foundation (¶0038  cognitive applications (with) augmenting intelligence; ¶0052 provides learned knowledge via a feedback from the presentation of cognitive insight streams and recommendations).

As to claim 9, the combination of Lindsey, Gabel, and Lee teach the method of claim 1, wherein Gabel further teaches the system of claim 8, wherein:  the cognitive process foundation performs an augmented intelligence assurance operation (¶0030 cognitive architecture system; ¶0084 explain interpretations; ¶0120 assurance  process implemented).
Thus given the teaching of Gabel it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Gabel, Lee, and Lindsey for providing assured interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for a language processor to generate confidence scores associated with output. (See Gabel para 0055)

As to claim 13, Lindsey teaches a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (¶0027 computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device) configured for:  
receiving data from a plurality of data sources (¶0104 receiving one or more sets of data from one or more sourcing agents);
 processing the data from the plurality of data sources (¶0044 multiple data sources; ¶0060 process data; ¶0124 plurality of data sources) to provide cognitively processed insights via an augmented intelligence system (¶0038 augmenting  intelligence, deliver actionable insights through the implementation of cognitive application; ¶0043 cognitive insight provided) the augmented intelligence system executing on a hardware processor of an information processing system (¶0032 instructions which execute on the computer; ¶0033 executable instructions for implementing, systems by hardware; ¶0037 artificial intelligence, cognitive systems; ¶0038 augmenting  intelligence) the augmented intelligence system and the information processing  system providing a cognitive computing function (¶0038 augmenting intelligence; ¶0039 cognitive applications providing a data; ¶0112 provide access to various cognitive cloud infrastructure operations) performing an explainability with recourse operation (¶0038 insights, data interpretive applications; ¶0063 decision making, by proactively providing trusted advice; offers recommendations), the cognitive computing function generating an associated cognitive insight (¶0041, fig. 2 the cognitive inference and learning system (CILS) is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 (cognitive computing function) to generate cognitive insights); and
providing the cognitively processed insights to a destination (¶0118 provide cognitive insights, such as destinations) the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights (¶0065 cognitive engine (with) destination agents; ¶0070 cognitive platform, applications; cognitive insight; destination agents; ¶0350 cognitive application platform is implemented to interact with cognitive insight).
Although Lindsey teaches the medium recited above, wherein Lindsey fails to expressly teach the explainability with recourse operation providing an assurance explanation regarding the cognitive computing function.
Gabel, however discloses, the explainability with recourse operation providing an assurance explanation regarding the cognitive computing function (¶0030 cognitive architecture system; ¶0084 explain interpretations; ¶0120 assurance  process implemented).
Thus given the teaching of Gabel it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Gabel and Lindsey for providing assured interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for continually improving natural language training accuracy. (See Gabel para 0203)
Gabel and Lindsey do not explicitly teach
the explainability with recourse operation comprising an explainability operation, the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function.
Lee teaches
the explainability with recourse operation comprising an explainability operation, the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function ([0064] the IndeX module is configured to monitor the state of an algorithm as it runs. For example, this module may capture actual values of all variables being used or generated during the code's run; [0074] it also tracks usages of both data and algorithm and recommends other data sets and algorithms that could be beneficial to the user's analysis; [0075] the CognoMega dashboard includes relationship visualizations and drill-down capabilities for key constraints and other data associated with business objectives accessible from various front-end tools deployed within an organization; [0099] the gathered data including captured inputs, outputs, values of key constraints, or metadata pertaining to execution of the algorithm are recorded in an index record).  Examiner’s note: the captured relationships of input/output, values of the key constraints, metadata associated with the AL algorithm correspond to the “explanation operation” and the relationship information corresponds to “cognitive insights”.  Generation and display of this relationship information related to the decision output corresponds to “the explainability operation providing a rationale for the associated cognitive insight generated via the cognitive computing function.”).
Thus given the teaching of Lee, it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Gabel, Lindsey, and Lee for providing assured interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated for improving governance of artificial intelligence algorithms or applications executing in computing environments of an organization.

As to claim 14, the combination of Lindsey, Gabel, and Lee teach the medium of claim 13, wherein Lindsey further teaches the non-transitory, computer-readable storage medium of claim 13, wherein:  the explainability with recourse operation is performed via an explainability engine, the explainability engine being implemented within the augmented intelligence system, the augmented intelligence system comprising a cognitive process foundation (¶0038 cognitive applications (with) augmenting intelligence; ¶0052 provides learned knowledge via a feedback from the presentation of cognitive insight streams and recommendations).

As to claim 15, the combination of Lindsey, Gabel, and Lee teach the medium of claim 14, wherein Gabel further teaches The non-transitory, computer-readable storage medium of claim 14, wherein:  the cognitive process foundation performs an augmented intelligence assurance operation. (¶0030 cognitive architecture system; ¶0084 explain interpretations; ¶0120 assurance process implemented).
Thus given the teaching of Gabel it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Lindsey, Gabel, and Lee for providing assured interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for implementing threshold for weighted recommendations. (See Gabel para 0224)

As to claim 18, the combination of Lindsey, Gabel, and Lee teach the medium of claim 13, wherein Lindsey further teaches the non-transitory, computer-readable storage medium of claim 13, wherein:  the recourse for the cognitive computing function is provided as a cognitive insight (¶0051 cognitive operations and provide a recommendation; ¶0057 cognitive insight provides additional information to the user, such as a recommendation).

As to claim 19, the combination of Lindsey, Gabel, and Lee teach the medium of claim 13, wherein Lindsey further teaches the non-transitory, computer-readable storage medium of claim 13, wherein:  the computer executable instructions are deployable to a client system from a server system at a remote location (¶0029 a remote computer, server; Computer readable program instructions execute entirely on the user's computer).

As to claim 20, the combination of Lindsey, Gabel, and Lee teach the medium of claim 13, wherein Lindsey further teaches The non-transitory, computer-readable storage medium of claim 13, wherein:  the computer executable instructions are provided by a service provider to a user on  an on-demand basis (¶0034 provided as a service(s) from service provider server).

Claims 4-6, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey (US20170330105) in view of Gabel (US20150100943) in view of Lee (US 20200265356 A1) and in further view of Roushar (US20030216919).
As to claim 4, although the combination of Lindsey, Gabel, and Lee teach the method recited in claim 1, wherein the combination of Lindsey, Gabel, and Lee fail to expressly teach The method of claim 1, wherein:  the explainability with recourse operation identifies a subject data point and an  optimal counterfactual for a corresponding cognitive computing function.
Roushar, however discloses, the method of claim 1, wherein:  the explainability with recourse operation identifies a subject data point (¶0041 cognitive processing, interpreter algorithms; ¶0323 interpreter, determine the topic) and an  optimal counterfactual for a corresponding cognitive computing function. (¶0141 counterfactual propositions; ¶0415 interpreter, yield  satisfactory result).
Thus given the teaching of Roushar it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Roushar, Lindsey, Gabel, and Lee for providing counterfactual interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for comparing probabilities which leads to understanding meaning of output. (See Roushar para 0093)

As to claim 5, although the combination of Lindsey, Gabel, and Lee teach the method recited in claim 4, wherein the combination of Lindsey, Gabel, and Lee fail to expressly teach the method of claim 4, wherein:  the explainability with recourse operation uses the optimal counterfactual to provide recourse for the cognitive computing function.
Roushar, however discloses, The method of claim 4, wherein:  the explainability with recourse operation uses the optimal counterfactual to provide recourse for the cognitive computing function. (¶0041 cognitive processing, interpreter algorithms; ¶0070 counterfactuals, propositions; ¶0415 interpreter,  yield  satisfactory result).
Thus given the teaching of Roushar it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Roushar, Lindsey, Gabel, and Lee for providing counterfactual interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for comparing probabilities which leads to understanding meaning of output. (See Roushar para 0093)

As to claim 6, the combination of Lindsey, Gabel, Lee, and Roushar teach the method of claim 5, wherein Lindsey further teaches The method of claim 5, wherein: the recourse for the cognitive computing function is provided as a cognitive insight. (¶0063 decision making, by proactively providing trusted advice; offers  recommendations; ¶0068 cognitive insight or a recommendation).

As to claim 10, the combination of Lindsey, Gabel, and Lee teach the system recited in claim 7, wherein the combination of Lindsey, Gabel, and Lee fail to expressly the system of claim 7, wherein:  the explainability with recourse operation identifies a subject data point and an optimal counterfactual for a corresponding cognitive function.
Roushar, however discloses, The system of claim 7, wherein:  the explainability with recourse operation identifies a subject data point (¶0041 cognitive processing, interpreter algorithms; ¶0323 interpreter, determine the topic) and an optimal counterfactual for a corresponding cognitive function. (¶0141 counterfactual propositions; ¶0415 interpreter, yield  satisfactory result).
Thus given the teaching of Roushar it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Roushar, Lindsey, Gabel, and Lee for providing counterfactual interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for language analysis based on patterns. (See Roushar para 0007)

As to claim 11, although the combination of Lindsey, Gabel, and Roushar teach the system recited in claim 10, wherein Roushar, further discloses, wherein:  the explainability with recourse operation uses the optimal counterfactual to provide recourse for the cognitive computing function. (¶0041 cognitive processing, interpreter algorithms; ¶0070 counterfactuals, propositions; ¶0415 interpreter,  yield  satisfactory result).
Thus given the teaching of Roushar it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Roushar, Lindsey, Lee, and Gabel for providing counterfactual interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for utilizing voice recognition device. (See Roushar para 0299)

As to claim 12, the combination of Lindsey, Gabel, Lee, and Roushar teach the method of claim 11, wherein Lindsey further teaches The system of claim 11, wherein: the recourse for the cognitive computing function is provided as a cognitive insight. (¶0051 cognitive operations and provide a recommendation).

As to claim 16, although the combination of Lindsey, Gabel, and Roushar teach the medium recited in claim 13, wherein the combination of Lindsey, Gabel and Roushar fail to expressly teach the non-transitory, computer-readable storage medium of claim 13, wherein:  the explainability with recourse operation identifies a subject data point and an optimal counterfactual for a corresponding cognitive computing function.
Roushar, however discloses, The non-transitory, computer-readable storage medium of claim 13, wherein:  the explainability with recourse operation identifies a subject data point (¶0041 cognitive processing, interpreter algorithms; ¶0323 interpreter, determine the topic) and an optimal counterfactual for a corresponding cognitive computing function. (¶0141 counterfactual propositions; ¶0415 interpreter, yield  satisfactory result).
Thus given the teaching of Roushar it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Roushar, Lindsey, Gabel, Lee, and Roushar for providing counterfactual interpretations/explanations regarding topics utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for enabling secure access to information sources. (See Roushar para 0435)

As to claim 17, although the combination of Lindsey, Gabel and Lee teach the system recited in claim 13, wherein the combination of Lindsey, Gabel and Lee fail to expressly teach The non-transitory, computer-readable storage medium of claim 16, wherein:  the explainability with recourse operation uses the optimal counterfactual to provide recourse for the cognitive computing function.
Roushar, however discloses, The non-transitory, computer-readable storage medium of claim 16, wherein:  the explainability with recourse operation uses the optimal counterfactual to provide recourse for the cognitive computing function. (¶0041 cognitive processing, interpreter algorithms; ¶0070 counterfactuals, propositions; ¶0415 interpreter,  yield  satisfactory result).
Thus given the teaching of Roushar it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Roushar, Lindsey, Gabel, Lee and Roushar for providing counterfactual interpretations/explanations utilizing cognitive process. One of ordinary skill in the art would be motivated to allows for  access to confidential information sources. (See Roushar para 0435)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456